Citation Nr: 1424645	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-26 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of perforated tympanic membrane, left ear.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2008 rating decision, by the Lincoln, Nebraska, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for residuals of perforated tympanic membrane, left ear.  He perfected a timely appeal to that decision.  

The Board notes that in August 2009, the Veteran requested a hearing before a Veterans Law Judge, at the RO (Travel Board Hearing).  The veteran was scheduled for this hearing in June 2010; however, he failed to report to the hearing and subsequently requested that the hearing be rescheduled.  In October 2010, the undersigned granted the Veteran's motion.  On October 22, 2010, the Board remanded the case for that purpose.  A hearing was then scheduled at the RO for March 29, 2011; however, the Veteran failed to report for that hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

A review of the Virtual VA paperless claims processing system reveals that an informal hearing presentation from the Veteran's service representative, dated May 19, 2014 has been associated with his paperless claims file.  


FINDING OF FACT

The Veteran ruptured his left tympanic membrane in service; however, there is no competent evidence demonstrating current residuals related to his ruptured left tympanic membrane.  


CONCLUSION OF LAW

Residuals of perforated tympanic membrane of the left ear were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in November 2008 from the RO to the Veteran, which was issued prior to the RO decision in December 2008.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The Veteran entered active duty in February 1976.  An enlistment examination in January 1976 was negative for any complaints of a left ear disorder; clinical evaluation of the ears was normal.  The service treatment records (STRs) reflect that he was seen in June 1978 complaining that the left ear hurts sometimes and he is unable to hear; the assessment was left ear pain.  On June 20, 1978, the Veteran was referred to the ears, nose and throat (ENT) clinic for evaluation; it was noted that he was seen one week ago for otitis externa and the tympanic membranes were intact, but now he presented with perforation of the left tympanic membrane.  On examination, it was noted that he had a small clear central perforation.  The assessment was perforated left tympanic membrane.  In July 1978, it was noted that he had healed perforation of the central TM.  At the time of his separation examination in November 1978, he reported no ear trouble, and no objective abnormalities of the ears were noted.  

The Veteran's claim for residual damage to his left eardrum (VA Form 119) was received in September 2008.  Submitted in support of the claim were VA progress notes dated from December 2007 to September 2008.  During a clinical visit in December 2007, the Veteran complained of ear pain.  The examiner noted that his tympanic membrane is clear, but he had scarring behind on his left tympanic membrane and the examiner agreed that he had a lot of fluid behind his ear, he is not taking the medication due to side effects.  An April 2008 treatment note reflects an assessment of bulging tympanic membranes and some sinus trouble.  

The Veteran was afforded a VA compensation examination in December 2008.  At that time, the Veteran claimed that, while he was in service, he noticed a significant amount of ringing from his ears.  He was taken to the infirmary and was told that he had a perforation of the tympanic membrane.  He denied having any additional treatment for his ears.  He currently denied any hearing loss, vertigo, balance or gait problems.  He also denied any discharge from his ears.  He reported having occasional pain which occurs approximately once per month and lasts for a short time, and this has been present for years.  He reported that the pain is worse in his left than his right ear.  The Veteran also reported having occasional bilateral tinnitus which has been present for years.  He denied any itching of his eras.  His biggest complaint was that he had pressure in his eras, which has been present for approximately two years and is worse in the left than in the right.  He denied any previous treatment for his ears.  He denied any military, occupational or recreational noise exposure.  The Veteran indicated that he was slapped on the left side of his head while he was in the military, which is the only traumatic event that he claims occurred to his ears.  

On examination, it was noted that the auricles were free of any lesions.  There were no deformities.  He did not have any tissue loss.  External auditory canals were free of any edema, scaling, or discharge.  There was a normal amount of cerumen.  Tympanic membrane on the right was pearly gray with a normal light reflex; the left tympanic membrane did not demonstrate a light reflex, but his inferior and posterior quadrants were slightly retracted with some fluid behind the tympanic membrane.  He had a small amount of tympanosclerosis on his posterior quadrant, which was minimal.  On pneumatoscopy, his anterior-superior quadrant was mobile, but the inferior portion was not mobile.  His tympanum did demonstrate a small amount of fluid at the inferior quadrant.  Mastoids were free of discharge.  No evidence of osteoma.  He did not have any secondary conditions due to his ear disease.  He did appear as if he had active ear disease present.  No active infections were noted.  No peripheral vestibular disorder and no Meniere's were noted.  The pertinent diagnosis was Eustachian tube dysfunction.  The examiner noted that, at the time of the Veteran's discharge from service, his tympanic membrane was intact; in fact, his tympanic membrane was healed on the day of the examination.  Therefore, in light of the fact that the Veteran does not have tympanic membrane perforation, it is not caused by or a result of his military service.  In fact, the Veteran does have evidence of chronic Eustachian tube dysfunction.  

Of record is a statement from Dr. Charles L. Barton, dated in April 2009, indicating that the Veteran was referred to him for evaluation because he was thought to have been difficulty with the Eustachian tube.  His symptom was of a sensation of plugging in the left ear and he wondered if it could be caused by a blow to the left side of the head.  Dr. Barton indicated that audiometry was done and a tympanogram was done as well and it was just perfect.  Dr. Barton related that the only positive finding was bilateral high frequency sensorineural hearing loss at 4000 cycles per second, characteristic of acoustic trauma but he clearly has absolutely normal hearing through the speech range and at least today perfectly normal Eustachian tube function as well.  



III.  Legal Analysis.

An award of service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After careful review of the evidentiary record, the Board finds that the preponderance of the evidence is against the claim for residuals of perforated tympanic membrane of the left ear.  It is not disputed that the Veteran was treated for a left tympanic membrane perforation in service.  However, there were normal findings for the ears at the Veteran's separation physical in November 1978, and the Veteran, himself, specifically denied having ear problems on his medical history survey completed in conjunction with his separation physical.  Moreover, the medical evidence of record does not show that the Veteran sought any treatment immediately following his separation from service or for many decades thereafter.  Therefore, the Board finds that residuals of a left ear drum rupture did not manifest in service or for many years thereafter.  

With regard to the decades-long evidentiary gap in this case between active service and the earliest complaints of a left ear disorder, the Board notes that this absence of evidence constitutes negative evidence tending to disprove the claim that the Veteran had an injury or disease in service which resulted in chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  Thus, the lack of any objective evidence of continuing complaints, symptoms, or findings for many years between the period of active duty and the first complaints or symptoms of any left ear disorder is itself evidence which tends to show that such a disorder did not have an onset in service or for many years thereafter.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value due to their inconsistency and the conflicting, contemporaneous records.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements). Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's statements.  

In addition to the lack of evidence showing that residuals of a left eardrum rupture manifested during service or within close proximity thereto, the medical evidence of record does not link any current diagnosis to the Veteran's active service.  As noted above, the medical evidence does not show that there was an event, disease, or injury in service to which a current disorder could be related.  See 38 C.F.R. § 3.159(c) (4) (i) ; cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  

Moreover, following the December 2008 VA examination, the examiner stated that the Veteran did not have any secondary conditions due to his ear disease.  The examiner noted that, at the time of the Veteran's discharge from service, his tympanic membrane was intact; in fact, his tympanic membrane was healed on the day of the examination in December 2008.  The examiner opined that, in light of the fact that the Veteran does not have tympanic membrane perforation, it is not caused by or a result of his military service.  Furthermore, while he noted that the Veteran had a Eustachian tube dysfunction, in a later medical statement, dated in April 2009, Dr. Charles Barton stated that an audiometry was done and a tympanogram was done as well and it was just perfect.  Dr. Barton related that the only positive finding was bilateral high frequency sensorineural hearing loss at 4000 cycles per second, characteristic of acoustic trauma but he clearly has absolutely normal hearing through the speech range and at least today perfectly normal Eustachian tube function as well.  

Based upon the above, the preponderance of the evidence is against the claim.  For all these reasons, the Veteran's claim for entitlement to service connection for residuals of a left tympanic membrane perforation is denied.  

Again, even assuming for the sake of argument that the Veteran has a current disability pertaining to his claimed ruptured left eardrum, the claim would still fail because there is still no competent evidence of a link between this claimed disorder and his period of active military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); see, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326   (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Board has considered the arguments advanced by the Veteran that he currently suffers from residuals of a perforated tympanic membrane of the left ear related to his period of service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances involving only observable factors, the question of causation here involves complex issues that the Veteran is not competent to address.  Accordingly, his own opinion and his theories about his vision loss do not constitute competent medical evidence in support of his claim, and thus carry no probative weight on the critical question in this matter of medical causation.  

In sum, after careful review of the record, the Board finds that service connection for residuals of perforated tympanic membrane of the left ear is not established.  The benefit of the doubt doctrine is not for application where, as here, the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of perforated tympanic membrane of the left ear is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


